Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action 
Before the Filing of an Appeal Brief

Claim Rejections - 35 USC § 103-Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The rejection of claims 1-3, 6-7, 13, 15-16, 20, 22 and 25-30 under 35 U.S.C. 103 as being unpatentable over Belyea (WO2006116808A1, published on 11/09/2006, cited in the previous Office action) as evidenced by Huizing (U.S. Pub. No. 20180235988, published 08/23/2018, cited in the previous Office action) and in view of Li (EP2723173B1, published 12/27/2012, cited in the previous Office action), is maintained for the reasons of record set forth in the previous Office action mailed on 10/07/2021.
Response to Applicant’s Arguments/Remarks
Belyea reference:
Although the Applicants acknowledge that Belyea teaches: i) a method of using an effective amount of a nAChR antagonist in order to treat or prevent a disease or disorder characterized by the activation of an acetylcholine pathway; and ii) diabetic neuropathy (DN), as an example of a disease or disorder characterized by the activation of an acetylcholine pathway, Applicants argue against the Belyea reference on the grounds that Belyea fails to teach: i) a nAChR antagonist compound of claim 1; and ii) DN as a chronic kidney disease. Please see page 2 of Remarks filed on 12/07/2021.
Applicants’ arguments have been fully considered but they are not found to be persuasive.
This is because the arguments are reiterations of previously made arguments (see page 11 of Remarks filed on 08/13/2021), that have been previously addressed (see Office action mailed on 10/07/2021). The Examiner, therefore, applies the same response hereto.
Huizing reference:
Although the Applicants acknowledge that Huizing (see ¶ 0100), states “The subject can also have chronic kidney disease with a heart condition, such as diabetic neuropathy” (emphasis added), Applicants argue alleging that Huizing fails to teach DN as a chronic kidney disease. Please see pages 2-3 of Remarks filed on 12/07/2021. 
Applicants’ arguments have been fully considered but they are not found to be persuasive.
This is because the arguments are reiterations of previously made arguments (see pages 11-12 of Remarks filed on 08/13/2021), that have been previously addressed (see Office action mailed on 10/07/2021). The Examiner, therefore, applies the same response hereto.
Sue et al (U.S. Pub. No. 20090092578, published 04/09/2009, cited previously in response to the Applicants’ allegation):
Although the Applicants acknowledge that similar to Huizing (see discussions above), Sue also teaches DN as a chronic kidney disease, Applicants allege that the Examiner uses an 
Applicants’ arguments have been fully considered but they are not found to be persuasive.
This is because the Applicants fail to identify a specific section of the Office action mailed on 10/07/2021, in which the abbreviation “DN”, was used for “diabetic nephropathy”. A review of the Office action mailed on 10/07/2021, fails to reveal the word “diabetic nephropathy”.
Applicants’ arguments on the grounds that “diabetic neuropathy” is not the same as “diabetic nephropathy” (see pages 3-4 of Remarks filed on 12/07/2021), have been fully considered but they are not found to be persuasive. 
This is because the Office did not take a position that “diabetic neuropathy” is the same as “diabetic nephropathy”.
Applicants’ reliance on: 1) Exhibit 1 (filed on 12/23/2020); 2) Exhibit 2 (filed on 12/07/2021); and 3) Exhibit 3 (filed on 12/07/2021), in support of the Applicants’ position that diabetic neuropathy is not a chronic kidney disease and/or “diabetic neuropathy” is not the same as “diabetic nephropathy” (see pages 3-4 of Remarks filed on 12/07/2021), have been fully considered but they are not found to be persuasive.
This is because the evidence of secondary consideration provided is not probative because the Applicants’ evidence is presented in the form of an attorney statement. Regarding the probative value of objective evidence:
1) MPEP § 716 states:
 “When any claim of an application or a patent under reexamination is rejected or objected to, any evidence submitted to traverse the rejection or objection on a basis not otherwise provided for must be by way of an oath or declaration under this section” (emphasis added); and 

2) MPEP § 716.01(c)(II), under the title “ATTORNEY ARGUMENTS CANNOT TAKE THE PLACE OF EVIDENCE”, states: 
“The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor” (emphasis added).

Furthermore, each of Huizing (see discussions above) and Sue (see discussions above), teaches that diabetic neuropathy (DN), is a chronic kidney disease. Huizing is European patent publication and Sue is a U.S. patent publication. The Examiner is required to presume that these publications (Huizing and Sue), are enabling of the teachings disclosed therein. Please see MPEP § 2121.
Applicants argue on the grounds of what appears to be the Applicants’ position alleging that the cited references alone or in combination fail to teach or suggest treating kidney disease of instant claim 1 because the administration of nAChR antagonist to the same exemplary disease model employed by the Applicants (DN disease model induced with STZ injection, see discussions above), was not for the purpose of treating chronic kidney disease. Please see pages 4-5 of Remarks filed on 12/07/2021.
Applicants’ arguments have been fully considered but they are not found to be persuasive.
This is because the cited references combine to teach: 
1) treating a disease or disorder characterized by the activation of an acetylcholine pathway (e.g., DN disease model induced with STZ injection, i.e., the same exemplary disease model employed by the Applicants), with nAChR antagonist;
 2) DN as a chronic kidney disease; and 
3) compounds of instant claims as nAChR antagonists.
 Please see office action mailed on 10/07/2021.
Therefore, it is reasonable to conclude that the strength of correlation between nAChR antagonism and treating a patient having a disease or disorder characterized by the activation of an acetylcholine pathway (e.g., DN), gives rise to a reasonable expectation of success from combining the cited references.
Applicants argue on the grounds that the Applicants have surprisingly and unexpectedly discovered that the same DN disease model of the prior art (DN disease model induced with STZ injection), is treatable with the same nAChR antagonist compound 17 of the prior art. Please see pages 5-6 of Remarks filed on 12/07/2021. 
Applicants’ arguments have been fully considered but they are not found to be persuasive.
This is because the Applicants arguments are confusing, in that while the Applicants are arguing on the grounds that DN is not a chronic kidney disease (see discussions above), the Applicants appear to be alleging that treating the same exemplary disease model employed by the prior art (DN disease model induced with STZ injection, see discussions above), with the same nAChR antagonist compound 17 of Li, is a surprising and an unexpected observation in the treatment of a chronic kidney disease.  It is unclear as to what exactly is(are) point(s) the Applicants intend to convey, while arguing against the Office’s position and in support of the Office’s position at the same time. 
Furthermore, regarding the advantageous results alleged by the Applicants for rebutting the obviousness of claimed invention, please note that advantageous results alone are not sufficient for overcoming an obviousness. The results must be unexpected. For the establishment of unexpected results, a few notable principles are well settled. It is Applicants’ burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant. See MPEP 716.02 (b). The claims must be commensurate in the scope with any evidence of unexpected results. See MPEP 716.02 (d). Further, A DECLARATION UNDER 37 CFR 1.132 must compare the claimed subject matter with the closest prior art in order to be effective to rebut a prima facie case of obviousness. See, MPEP 716.02 (e). 
In the instant case:
1) At the time the instant invention was filed, it was well known in the art that: a) mouse DN disease model (DN disease model induced with STZ injection, see discussions above), is an exemplary model of a disease or disorder characterized by the activation of the acetylcholine receptor pathway, which is treatable with nAChR antagonist (see discussions above); b) DN is a chronic kidney disease (see discussions above); and c) a compound of Formula I of instant claim 1 (e.g., compound 17, recited in instant claim 2), is a nAChR antagonist (see discussions above).
Therefore, it would not have been a surprising and an unexpected observation that a mouse DN disease model (DN disease model induced with STZ injection, see discussions above), was found to be treatable with a nAChR antagonist (e.g., compound 17).
For the reasons above, and those made of record in the previous Office action, the rejections are maintained.

Non-Statutory Double Patenting Rejection-Maintained
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
U.S. Patent 9,452,160

The rejection of claims 1-3, 6-7, 13, 15-16, 20, 22 and 25-30 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over: 1) claims 1-10 of U. S. patent No. 9,452,160; 2) claims 1-2 of U. S. patent No. 9,708,294; 3) claims 1-34 of U. S. patent No. 9,469,628; and 4) claims 1-16 of U. S. patent No. 9,108,949, in view of Belyea (WO2006116808A1, published on 11/09/2006, cited in the previous Office action) as evidenced by Huizing (U.S. Pub. No. 20180235988, published 08/23/2018, cited in the previous Office action), is maintained for the reasons of record set forth in the previous Office action mailed on 10/07/2021.
Response to Applicants’ Arguments/Remarks
Applicants argue on the grounds that: 1) none of the reference patents teaches or suggests a method of treating kidney disease of instant claims; 2) diabetic neuropathy is not a chronic kidney disease; and 3) Applicants have surprisingly and unexpectedly discovered that the same DN disease model of the prior art (DN disease model induced with STZ injection), is treatable with the same nAChR antagonist compound 17 of the prior art. Please see pages 6-7 of Remarks filed on 12/07/2021.
Applicants’ arguments have been fully considered but they are not found to be persuasive.
This is because Office did not take a position that any of the reference patents teaches or suggests treating kidney disease of instant claims.
The Applicants arguments 2-3 are essentially the same arguments presented above in response to the rejections under 35 U.S.C. 103, which have been addressed (see discussions above). The Examiner, therefore, applies the same response hereto.
For the reasons above, and those made of record in the previous Office action, the rejections are maintained.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D. BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S. LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629